Citation Nr: 0718016	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-07 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured 9th rib.

2.  Entitlement to service connection for hearing loss 
disability of the left ear. 

3.  Entitlement to service connection for a temporomandibular 
joint (TMJ) disorder. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for a right shoulder 
disability.

7.  Entitlement to service connection for asthma. 

8.  Entitlement to service connection for scars. 

9.  Entitlement to service connection for a disability 
manifested by mental stress. 

10.  Entitlement to service connection for a disability 
manifested by fatigue and nervousness.

11.  Entitlement to service connection for a right foot 
disability. 

12.  Entitlement to service connection for a right hand and 
finger disability.

13.  Entitlement to a compensable rating for residuals of a 
fractured right ankle.  

14.  Entitlement to a compensable rating for lumbosacral 
strain.  

15.  Entitlement to a compensable rating for residuals of a 
fractured right mandible.  

16.  Entitlement to a compensable rating a bilateral knee 
disability. 

17.  Entitlement to a compensable rating for hearing loss 
disability of the right ear.  

18.  Entitlement to a 10 percent rating on the basis of 
multiple, noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1990 to January 2001.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran was scheduled for a videoconference hearing 
before the Board in August 2006; he failed to report for the 
hearing.

The issues of entitlement to service connection for 
headaches, tinnitus, a right shoulder disability, asthma, 
scars, a disability manifested by mental stress, a disability 
manifested by fatigue and nervousness, a right foot 
disability, and a right hand and finger disability, 
entitlement to compensable ratings for residuals of a 
fractured right ankle, lumbosacral strain, residuals of a 
fractured right mandible, a bilateral knee disability and 
right ear hearing loss disability, and entitlement to a 10 
percent rating on the basis of multiple, noncompensable 
service-connected disabilities are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required on 
his part.


FINDINGS OF FACT

1.  The veteran is not shown to have any residual disability 
from a rib injury.

2.  The veteran is not shown to have a hearing loss 
disability of the left ear.

3.  The veteran is not shown to have a TMJ disorder.






CONCLUSIONS OF LAW

1.  Service connection for residuals of a fractured 9th rib 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  Service connection for hearing loss disability of the 
left ear is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

3.  Service connection for a TMJ disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).
With regard to the claims decided herein, the veteran was 
advised of VA's duties to notify and assist in the 
development of the claims in a September 2001 letter (prior 
to the initial rating decision).  This letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  Although the September 2001 
letter did not specifically inform the veteran to submit any 
pertinent evidence in his possession, it informed him of the 
evidence required to substantiate his claims and that he 
should submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence on 
his behalf.  He has had ample opportunity to respond and 
supplement the record.  While the veteran was not advised of 
the criteria governing effective dates of awards, he is not 
prejudiced here by lack of such notice (see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006)). This is 
because the Board concludes below that the preponderance of 
the evidence is against the claims of service connection for 
residuals of a fractured 9th rib, hearing loss disability of 
the left ear and TMJ disorder; therefore, any questions as to 
a rating or effective date to be assigned are moot.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service treatment 
records.  The veteran has undergone several VA examinations.  
Consequently, the Board finds VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claims.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Certain chronic diseases (as pertinent here, sensorineural 
hearing loss (as an organic disease of the nervous system)) 
may be presumed to have been incurred in service if they were 
manifested to a compensable degree within a specified period 
of time after service (one year for this disease).  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's service medical records show that in May 1999 
he was seen with complaints of right-sided rib pain.  He 
reported that he was kneed while playing basketball.  
Examination revealed no bruising.  X-rays revealed a hairline 
fracture of the 9th rib, with good alignment and no 
comminution.  The assessment was rule out fracture of the 
8th-9th ribs.  A November 2000 report of physical examination 
prior to separation notes the veteran's history of a rib 
fracture but notes no findings of current residual 
disability.  Service medical records, including a November 
2000 report of physical examination prior to separation, are 
negative for complaints or findings related to left ear 
hearing loss disability or TMJ disorder.  On authorized 
audiological evaluation in November 2000, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
5
5
10

Post-service medical evidence includes an October 2001 VA 
general medical examination report which notes the veteran's 
history of a fractured rib.  Examination of the chest was 
normal.  There was no tenderness over the left anterior rib 
cage.  No findings pertaining to the right anterior rib cage 
were reported.  X-rays revealed no evidence of an acute or 
old, healed rib fracture.  The radiologist noted that the rib 
series was normal.  An October 2001 VA dental and oral 
examination report notes the veteran's history of a fractured 
right mandible during service.  The veteran reported that at 
that time, he experienced right preauricular pain and 
clicking, which resolved after two or three years.  
Thereafter, the problem returned for a period of time; 
however, he denied having any TMJ problems for the past two 
to three years.  Examination revealed no pain to palpation in 
the TMJ.  No joint noise was auscultated.  The diagnosis was 
history of temporomandibular dysfunction, which is 
asymptomatic.  

On authorized VA audiological evaluation in October 2001, 
pure tone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  

Although the veteran did complain of rib pain and X-rays 
revealed a hairline fracture in service, no residual 
disability was noted in subsequent service medical records, 
to include a separation examination report.  Furthermore, 
there is no post-service medical evidence of residuals of a 
fractured 9th rib.  The veteran has not identified any 
treatment for such disability; VA examination in 2001 
revealed no current disability.  (Although the VA examiner 
incorrectly reported the veteran's history of a left rib 
fracture instead of a right rib fracture and noted specific 
findings relative to the left ribs, examination of the chest 
was normal and October 2001 x-rays revealed a normal rib 
series.)  Accordingly, there is no valid claim for service 
connection, and service connection for residuals of a 
fractured 9th rib is not warranted.  See Brammer, supra.

With respect to the claims seeking service connection for 
hearing loss disability of the left ear and TMJ disorder, 
service medical records are negative for findings related to 
these disabilities.  Moreover, there is no postservice 
medical evidence of such disabilities.  (An October 2001 VA 
examination report notes a history of TMJ disorder.  However, 
a bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).)  Notably, on VA examination in October 2001 the 
veteran denied TMJ problems in the last 2 to 3 years.  
Significantly, with respect to the claim seeking service 
connection for left ear hearing loss disability, such 
disability is defined by regulation, 38 C.F.R. § 3.385.  
Audiometry (in October 2001) has established that the veteran 
does not have left ear hearing loss disability as defined in 
38 C.F.R. § 3.385.  Accordingly, service connection for 
hearing loss disability of the left ear and TMJ disorder is 
not warranted.  See Gilpin, Brammer, supra.

In reaching the above conclusions, the Board has considered 
the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claims, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a 9th rib fracture is 
denied.

Service connection for hearing loss disability of the left 
ear is denied.

Service connection for a TMJ disorder is denied.


REMAND

With regard to the issues of entitlement to service 
connection for tinnitus, a right shoulder disability, asthma, 
scars, a disability manifested by mental stress, a disability 
manifested by fatigue and nervousness, a right foot 
disability and a right hand and finger disability, and 
entitlement to a 10 percent rating on the basis of multiple, 
noncompensable service-connected disabilities, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA and the implementing regulations.  
(A September 2001 letter from the RO is inadequate for the 
purpose of providing VCAA notice for the service connection 
issues because it did not specifically address the claims of 
service connection for tinnitus, a right shoulder disability, 
asthma, scars, a disability manifested by mental stress, a 
disability manifested by fatigue and nervousness, a right 
foot disability, a right hand and finger disability.  While 
the criteria necessary to substantiate these claims are 
identical to those needed to substantiate the claims of 
service connection addressed in the September 2001 letter 
(competent medical evidence of a nexus between a current 
disability and the veteran's military service), the veteran 
still must be so notified.

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
remaining claims.

With regard to the claim seeking service connection for 
headaches, the veteran's service medical records reveal that 
he was seen on several occasions with complaints of 
headaches.  In November 1993, the impression was headaches 
likely secondary to tension from TMJ and altered jaw 
mechanics.  In February 1996, the assessment was 
musculoskeletal headaches.  On separation examination in 
November 2000, the veteran reported a history of frequent 
headaches treated with Motrin.  The examiner noted a 
diagnosis of headaches, most likely tension.  Post-service 
medical evidence includes an October 2001 VA neurological 
examination report wherein the examiner noted that the 
veteran reported a history of headaches since 1991 or 1992.  
The diagnosis was migraine headaches.  The examiner did not 
offer an opinion as to the etiology of the veteran's current 
migraine headaches.  Therefore, additional VA examination is 
necessary.  See 38 U.S.C.A. § 5103A.

Regarding the veteran's claims seeking compensable ratings 
for residuals of a fractured right ankle, lumbosacral strain, 
residuals of a fractured right mandible, a bilateral knee 
disability and hearing loss disability of the right ear, the 
Board notes that the most recent VA examinations for these 
disabilities were conducted in October 2001.  Here, given the 
veteran's apparent belief that these disabilities are worse 
than originally rated (see April 2007 Informal Hearing 
Presentation) and that it has been more than five years since 
the veteran's last VA examination, the Board finds that 
contemporaneous VA examinations to assess the severity of the 
service-connected disabilities at issue are necessary.  38 
U.S.C.A. § 5103A.  See also Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where the veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination).

Moreover, with regard to lumbosacral strain, the criteria for 
rating disabilities of the spine were revised effective 
September 26, 2003.  From their effective date, the veteran 
is entitled to rating under the revised criteria.  The 
veteran has not been advised of the revised criteria, nor has 
the RO reviewed the claim for increase in light of the 
revised criteria.  As the veteran's only VA spine examination 
was in October 2001, another examination that takes into 
consideration the revised criteria is needed.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claims for service 
connection for tinnitus, a right shoulder 
disability, asthma, scars, a disability 
manifested by mental stress, a disability 
manifested by fatigue and nervousness, a 
right foot disability, and a right hand 
and finger disability, and the claim for 
entitlement to a 10 percent rating on the 
basis of multiple, noncompensable service-
connected disabilities, the RO should send 
the veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include 
notification that he should submit any 
pertinent evidence in his possession.  The 
RO should also provide the veteran notice 
regarding the effective dates of awards 
and the degree of disability in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence the veteran identifies pursuant 
to the notice above.

3.  Thereafter, the veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the etiology of his headaches.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated tests and 
studies should be performed and all 
clinical findings reported in detail.
Based upon the examination results and the 
review of the medical evidence in the 
claims file, and with consideration of 
sound medical principles, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or more likelihood) that any current 
headaches began during or are causally 
related to service.  The supporting 
rationale for the opinion must be 
provided.

4.  The RO should arrange for an 
orthopedic examination of the veteran to 
determine the current severity of his 
lumbosacral strain, residuals of right 
ankle fracture and bilateral knee 
disability.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated tests or studies should be 
completed.  

a.  Regarding lumbosacral strain, the 
examiner should be provided copies of the 
current criteria for rating spine 
disorders and those in effect prior to 
September 26, 2003, and clinical findings 
reported must be sufficient for rating the 
disability under both the current and the 
prior criteria for rating lumbosacral 
strain.  The examiner should explain the 
rationale for all opinions given.  

b.  Regarding the right ankle, the 
examiner should determine the current 
severity of the veteran's right ankle 
disability (to include a detailed listing 
of all orthopedic manifestations and any 
associated impairment).  A copy of all the 
pertinent criteria for rating ankle 
disabilities must be available to the 
examiner for review in conjunction with 
the examination.  Any indicated tests or 
studies, specifically including x-rays and 
range of motion studies, to include 
reports of any further limitations due to 
pain or on use, should be completed.

c.  Regarding the knees, the examiner 
should determine the current severity of 
the service connected bilateral knee 
disability (to include a detailed listing 
of all orthopedic manifestations and any 
associated impairment).  A copy of all the 
pertinent criteria for rating knee 
disabilities must be available to the 
examiner for review in conjunction with 
the examination.  Any indicated tests or 
studies, specifically including ranges of 
motion and tests for instability, to 
include reports of any further limitations 
due to pain or on use, should be 
completed.

5.  The RO should also arrange for the 
veteran to be examined by an examiner with 
appropriate expertise to determine the 
current severity of his residuals of a 
fractured right mandible.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated tests or 
studies should be completed.  The examiner 
should provide a detailed listing of all 
manifestations of the disability and any 
associated impairment.  A copy of all the 
pertinent criteria for rating disabilities 
of the mandible must be available to the 
examiner for review in conjunction with 
the examination.  Any indicated tests or 
studies should be completed.

6.  The RO should arrange for the veteran 
to be afforded a VA audiological 
evaluation (with audiometric studies) to 
determine the current severity of his 
right ear hearing loss disability.  The 
examiner should review the veteran's 
claims file in conjunction with the 
examination, and should also provide an 
opinion as to the impact of the disability 
on the veteran's ability to work.  The 
examiner should explain the rationale for 
all opinions expressed. 

7.  Thereafter, the RO should readjudicate 
the matters remaining on appeal.  If any 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and afford the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


